Title: To George Washington from William Colfax, 7 August 1782
From: Colfax, William
To: Washington, George


                  
                     Sir,
                      7th Augt 1782
                  
                  It was impossible to render the accts Your Excellency demanded of me, sooner than I have—not a moments time has been lost in having them coppied and made ready to be presented, since the order was received.
                  I have not, till now, account’d for the money I recd of your Excellency in Virginia—therefore, deem’d it necessary to go into the matter more fully than was expressed in the order—and have accounted for all public monies entrusted to me; as they were received.
                  I was never directed to keep an acct of the draughts on the quarter masters store; (nor did Gibbs before me) in future, that order shall be implicity complied with.
                  Since Your Excellency’s arrival at this place, I have endeavoured to retrench the general expenditures of your house-hold.  In some respects, I have succeeded; but there yet appears to be too great a consumption of beef—and I dont know how this imposition can be remided, without I put the servants upon an allowance, which I have had in contemplation.  They have declared they would take every advantage of the Steward? it is impossible he should be every where, and they may find opportunities enough to carry these threats into execution.
                  I am informed there are Portmanteau’s in store at Morristown, if they are large and such as will answer, I will have one forwarded by the earliest opportunity.
                  After comparing accts I find I am in arrears a small sum—whether this has been occasioned by inattention, in not recording all charges, or some mistake when I have recd money; I am not able to determine—this loss, however, would be aleviated, if my conduct met with Your Excellency’s approbation.  I have the honor to be, With respect, Your Excellency’s Obedt servant
                  
                     W. Colfax
                  
               